As filed with the Securities and Exchange Commission on November 18, 2009. Registration No. 333-160472 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HEPALIFE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Florida 58-2349413 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 60 State Street, Suite 700 Boston, MA 02109 Telephone: (800) 518-4879 Amit S. Dang 60 State Street, Suite 700 Boston, MA 02109 Telephone: (800) 518-4879 (Address and telephone of registrant's executive office) (Name, address and telephone number of agent for service) Copies To: Joseph Sierchio, Esq. Sierchio & Company, LLP 430 Park Avenue 7th Floor New York, New York 10022 Telephone: (212) 246-3030 Facsimile: (212) 246-3039 Approximate date of commencement of proposed sale to the public: As soon as practicable after this registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box. [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering.[] If this Form is a post effective amendment filed pursuant to Rule 462 (d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer £ Accelerated Filer £ Non-accelerated Filer £ (Do not check if a smaller reporting company) Smaller reporting company S CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount tobe Registered (1) Proposed maximum offering price per share (2) Proposed maximum aggregate offering price Amount of registration Fee(3) Common Stock, $0.001 par value issued upon exercise of Series C Warrants (3) $246 Total - 1. All of the shares are offered by the Selling Stockholders. Accordingly, this registration statement includes an indeterminate number of additional shares of common stock issuable for no additional consideration pursuant to any stock dividend, stock split, recapitalization or other similar transaction effected without the receipt of consideration, which results in an increase in the number of outstanding shares of our common stock. In the event of a stock split, stock dividend or similar transaction involving our common stock, in order to prevent dilution, the number of shares registered shall be automatically increased to cover the additional shares in accordance with Rule 416(a) under the Securities Act of 1933. 2. The closing price of the registrants common stock on November 13, 2009. 3. Previously paid in connection with the original filing of the Registration Statement. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a)of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. EXPLANATORY NOTE This Post-Effective Amendment No. 1 to Form S-1 (this Post-Effective Amendment) is being filed by HepaLife Technologies, Inc. (HepaLife) pursuant to the undertakings in Item 17 of the registration statement on Form S-1 (Registration No. 333-160472) (the Registration Statement), which was previously declared effective by the Securities and Exchange Commission on July 29, 2009, to (i) include the unaudited consolidated financial statements and the notes thereto included in HepaLifes Quarterly Report on Form 10-Q for the quarter ended September 30, 2009 ; (ii) remove from the registration statement 6,985,501 shares underlying the Series C Warrants exchanged by the holders thereof for an aggregate of 3,492,505 restricted shares of HepaLifes common stock ; and (iii) update certain other information in the Registration Statement. No additional securities are being registered under this Post-Effective Amendment. The 6,004,824 shares included in this post effective amendment represents the number of shares included in the Registration Statement (12,989,830) less the number of shares (6,985,010) underlying the Series C Warrants exchanged by the holders thereof for an aggregate of 3,492,505 restricted shares of HepaLifes common stock. All applicable registration fees were paid at the time of the original filing of the Registration Statement. The information in this Prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, Dated November 18, 2009 Prospectus HepaLife Technologies, Inc. SHARES OF COMMON STOCK This Prospectus relates to the resale by certain stockholders named in the section of this Prospectus titled Selling Stockholders (the Selling Stockholders) of up to 6,004,824 shares of our common stock (the Shares). The Shares being offered under this Prospectus are comprised of shares of our common stock which were issued to certainSelling Stockholders upon the exercise of outstanding Series C Warrants. Although we will pay for the majority of expensesincident to the registration of the S hares, we will not receive any proceeds from the sales by the Selling Stockholders. We have, however, received $600,482 from the exercise of the Series C Warrants; such proceeds will be used for working capital purposes. The Selling Stockholders and any underwriter, broker-dealer or agent that participates in the sale of the Shares or interests therein may be deemed "underwriters" within the meaning of Section 2(11) of the Securities Act. Any discounts, commissions, concessions, profit or other compensation any of them earns on any sale or resale of the S hares, directly or indirectly, may be underwriting discounts and commissions under the Securities Act. The Selling Stockholders who are "underwriters" within the meaning of Section 2(11) of the Securities Act will be subject to the Prospectus delivery requirements of the Securities Act. Our common stock is quoted on the NASDs Over-The-Counter Bulletin Board (the  OTCBB ) under the symbol  HPLF.  The closing per share sale price for our common stock as reported on the OTCBB on November 13, 2009, was $0.25. The Selling Stockholders may sell their shares at fixed prices, prevailing market prices at the time of sale, varying prices determined at the time of sale or at negotiated prices. Investing in our common stock is highly speculative and involves a high degree of risk. You should carefully consider the risks and uncertainties described under the heading "Risk Factors" beginning on page 6 of this Prospectus before making a decision to purchase our common stock. You should read this Prospectus and any Prospectus supplement carefully before you decide to invest. You should not assume that the information in this Prospectus is accurate as of any date other than the date on the front of this document. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. THE DATE OF THIS PROSPECTUS IS <>, 2009 Table of Contents Page Prospectus Summary 3 Special Note Regarding Forward-Looking Statements 6 Risk Factors 7 May 2008 Financing 14 Asset Acquisition 16 Use Of Proceeds 16 Market Price Of And Dividends On Our Common Stock And Related Stockholder Matters 17 Managements Discussion And Analysis Of Financial Condition And Results Of Operations 19 Description Of Our Business And Properties 29 Directors, Executive Officers And Control Persons 39 Executive Compensation 42 Security Ownership Of Certain Beneficial Owners And Management 45 Transactions With Related Persons, Promoters And Certain Control Persons 46 Description Of Securities 46 Selling Stockholders 49 Plan Of Distribution 53 Limitation Of Liability And Indemnification Of Officers And Directors; Insurance 55 Disclosure Of Commission Position On Indemnification For Securities Act Liabilities 56 Legal Matters 56 Changes In And Disagreements With Accountants On Accounting And Financial Disclosure 56 Experts 57 Additional Information 57 Index to Financial Statements 58 Financial Statements F1-F28 ABOUT THIS PROSPECTUS You should rely only on the information contained in this Prospectus. We have not authorized anyone to provide you with information different from that contained in this Prospectus. The Selling Stockholders are offering to sell and seeking offers to buy shares of our common stock, including shares they acquire upon exercise of their warrants, only in jurisdictions where offers and sales are permitted. The information contained in this Prospectus is accurate only as of the date of this Prospectus, regardless of the time of delivery of this Prospectus or of any sale of our common stock. The Prospectus will be updated and updated Prospectuses made available for delivery to the extent required by the federal securities laws. No person is authorized in connection with this Prospectus to give any information or to make any representations about us, the Selling Stockholders, the securities or any matter discussed in this Prospectus, other than the information and representations contained in this Prospectus. If any other information or representation is given or made, such information or representation may not be relied upon as having been authorized by us or any Selling Stockholder. This Prospectus does not constitute an offer to sell, or a solicitation of an offer to buy the securities in any circumstances under which the offer or solicitation is unlawful. Neither the delivery of this Prospectus nor any distribution of securities in accordance with this Prospectus shall, under any circumstances, imply that there has been no change in our affairs since the date of this Prospectus. The Prospectus will be updated and made available for delivery to the extent required by the federal securities laws. 2 Prospectus Summary This summary highlights information set forth in greater detail elsewhere in this Prospectus. It may not contain all the information that may be important to you. You should read this entire Prospectus carefully, including the sectionsentitled " Risk Factors " beginning on page 6, " Management's Discussion and Analysis of Financial Condition and Results of Operations, beginning on page 18 and our historical financial statements and related notes included elsewhere in this Prospectus. Unless the context otherwise requires, the terms  we ,  our ,  us , the  Company , and  HepaLife  refer to HepaLife Technologies, Inc., a Florida corporation and not to the Selling Stockholders individually or collectively. About Us and Our Business We are a Florida corporation, formed in 1997 under the name Zeta Corporation. We changed our name on April 17, 2003, to more accurately reflect our business. Our principal executive offices are located at 60 State Street, Suite 700, Boston, MA 02109. Our telephone number is 800-518-4879. The address of our website is www.hepalife.com . Information on our website is not part of this Prospectus. We are a development stage biotechnology company. We do not have, and may never develop, any commercialized products. We have not generated any revenue from our current operations and do not expect to do so for the foreseeable future. On December 31, 2008, we had an accumulated deficit of $19.3 million. We are currently focused on the development of HepaMate, a cell-based bioartificial liver system, as a potential treatment for liver failure patients. HepaMate is designed to provide whole liver function in patients with the most severe forms of liver failure by combining the process of removing toxins from the patients blood (detoxification) with concurrent liver cell therapy. HepaMate has been successfully tested in a clinical Phase I study and was previously known as  HepatAssist . We acquired the HepatAssist technology and related assets from Arbios Systems, Inc. ( or  Arbios ) in October 2008, as part of our ongoing efforts to enhance and strengthen our bioartificial liver development program. The assets we acquired (collectively, the  HepatAssist Related Assets ) from Arbios, include: over 12 patents and patent licenses; miscellaneous scientific equipment; United States Food and Drug Administration ( FDA ) Investigative New Drug application, including orphan drug and fast track designation; phase I and phase II/III clinical protocols and clinical data; and standard operating procedures for manufacturing and quality control. The HepatAssist Related Assets relate to the bioartificial liver device formerly known as HepatAssist, now referred to as HepaMate. We are currently working towards optimizing our HepaMate bioartificial liver device for utilization in a new clinical phase III study followed, if warranted, by commercialization upon final regulatory approval. Our efforts are subject to governmental review and oversight. Please refer to Description of Business and Properties-Government Regulation. Prior to our acquisition of the HepatAssist Related Assets from Arbios, we focused our efforts on the research and development of: a porcine stem cell line, and subclones thereof, which we refer to as the PICM-19 cell line for use in a bioartificial liver and in-vitro toxicology testing; and on the development and potential commercialization of a chicken cell line, and subclones thereof, which we refer to as the PBS-1 cell line. The PICM-19 cell line has been developed for potential use in a bioartificial liver device and in-vitro toxicology platforms, and was exclusively licensed from the U.S. Department of Agriculture, Agricultural Research Service ( USDA-ARS ) in November 2007. In September 2008, the license was amended in order to expand the field-of-use to allow for use of the PICM-19 cell line as in-vitro infection host systems for viral and protozoan agents such as malaria. We are continuing to evaluate the further optimization of our PICM-19 liver stem cell line. 3 The PBS-1 cell line was developed for potential use in cell-based vaccine production and was exclusively licensed from Michigan State University ( MSU ) in June 2006. In January 2009, we provided written notice to MSU terminating the license agreement effective April 24, 2009. Private Placement On May 23, 2008, we completed a private placement (the  Private Placement ) of 10,660,705 units (the " Units ") at a price of $0.425 per Unit or $4,530,800 in the aggregate. Each Unit consisted of one share (collectively, the  Unit Shares ) of the Companys common stock and one Series C Stock Purchase Warrant to purchase a share of common stock at $0.55 per share for a period of two years from the date of issuance (the  Series C Warrants ). Please refer to  Recent Financing. The exercise price of the Series C Warrants was reduced to $0.34 just prior to our completion of the acquisition of the HepatAssist Related Assets and our issuance to Arbios of a stock purchase warrant (the  Series D Warrant) entitling Arbios to purchase up to 750,000 shares of our common stock at a price of $0.35 per share. On April 22, 2009 we repurchased the Series D Warrant from Arbios. Subsequently, the exercise price was reduced to $0.10 per share in connection with our consummation of the transactions contemplated by the Warrant Exercise or Exchange Agreement dated October 21, 2009 (the  Warrant Exchange/Exercise Agreement ). We consummated the transactions contemplated by the Warrant Exchange/Exercise Agreement on October 29, 2009. This resulted in our issuance of 3,492,505 shares (which are not part of this registration statement) of restricted stock in exchange for 6,985,010 Series C Warrants and the issuance of 6,004,824 shares in connection with the exercise of the balance of the Series C Warrants. Total proceeds to us from the exercise of the Series C Warrants was $600,482. Currently, there are no Series C Warrants issued and outstanding. Please refer to the  May 2008 Financing and Asset Acquisition. Loan Conversion Simultaneously with the completion of the Private Placement, we and Mr. Harmel S. Rayat, our former Chief Financial Officer, Director and Controlling Shareholder, entered into an agreement pursuant to which Mr. Rayat (i) converted the entire outstanding principal amount ($877,800) of his loan (the  Loan ) to us into an aggregate of 2,065,412 Units, each Unit consisting of one share of our common stock and one Series C Warrant, at a conversion price of $0.425 per Unit and (ii) agreed to accept $150,000 in full payment and satisfaction of the accrued and unpaid interest on the Loan in the amount of $249,945. The securities issued to Mr. Rayat are restricted securities as that term is defined in Regulation D, as promulgated pursuant to the Securities Act of 1933, as amended; these securities are included in the registration statement. Warrants As of the date of this Prospectus, the following warrants were outstanding: 737,000 warrants with an exercise price of $1.35 per share exercisable into common stock until May 11, 2012. Registration Under the terms of the registration rights agreement between us and the Selling Stockholders we were required to file, within 90 days (the  Filing Date ) of May 23, 2008 (the  Closing Date ), a registration statement (the  Registration Statement ) to register the resale of the Unit Shares and the shares issuable upon the exercise of the Series C Warrants. As the Unit Shares may now be sold by the Selling Stockholders in accordance with the provisions of Rule 144 as promulgated by the Securities and Exchange Commission (the  SEC ) pursuant to the Securities Act of 1933, as amended (the  Securities Act ), they are not included in the Registration Statement in which this Prospectus is included. Please refer to the  May 2008 Financing. 4 Summary Financial Information The following tables set forth a summary of certain selected financial data. You should read this information together with the financial statements and the notes to the financial statements appearing elsewhere in this Prospectus. Statement of Operations Data: For the nine Months Ended September 30, 2009 For the nine Months Ended September 30, 2008 Year Ended December 31, 200 8 Year Ended December 31, 2007 Revenues $0 $0 $0 $0 Loss from operations $ Net loss available to stockholders Basic and diluted net loss per share Weighted average shares outstanding used in basic and diluted net loss per share calculation Balance Sheet Data: September 30, September 30, 2008 December 31, 2008 December 31, 2007 Cash $ $ Total Assets $ $ Total Liabilities $ $ Total stockholders equity(deficit) $ Working Capital (deficiency) $ $ About This Offering Securities Being Offered Up to 6,004,824 shares of our common stock are being offered by the Selling Stockholders named in this Prospectus. Please refer to  Selling Stockholders.  Initial Offering Price The Selling Stockholders will sell our shares at prices established on the Over-the-Counter Bulletin Board during the term of this offering, at prevailing market prices, prices different than prevailing market prices or at privately negotiated prices. Please refer to  Plan of Distribution . Terms of the Offering The Selling Stockholders will determine the terms relative to the sale of the common stock offered in this Prospectus. Termination of the Offering The offering will conclude upon the earlier to occur of (i) the sale of all of the 6,004,824 shares of common stock registered hereunder; (ii) six months from the date of this Prospectus or (iii) the date on which the Company, in its sole discretion, decides to terminate the registration of the shares. The Company may decide to terminate the registration if it is no longer necessary due to the operation of the resale provisions of Rule 144 promulgated under the Securities Act of 1933. Risk Factors The securities offered hereby involve a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. Please refer to  Risk Factors. Common Stock Issued and Outstanding Before Offering 101,494,154 shares of our common stock are issued and outstanding as of the date of this Prospectus. Maximum number of shares of Common Stock To Be Issued and Outstanding After Offering 101,494,154 shares of common stock. The Percentage of Outstanding Stock that this Offering Represents Compared to the Total Shares Outstanding Approximately 6%, assuming no exercise of any other outstanding warrants and options. Use of Proceeds Proceeds from the exercise of the Series C Warrants are to be used for working capital and other general corporate purposes. 5 Special Note Regarding Forward-Looking Statements This Prospectus contains forward-looking statements within the meaning of Section27A of the Securities Act. Forward-looking statements, which involve assumptions and describe our future plans, strategies, and expectations, are generally identifiable by use of the words  may ,  will ,  should ,  expect ,  anticipate ,  estimate ,  believe ,  intend , or  project  or the negative of these words or other variations on these words or comparable terminology. These statements are expressed in good faith and based upon a reasonable basis when made, but there can be no assurance that these expectations will be achieved or accomplished. Such forward-looking statements include statements regarding, among other things, (a) the potential markets for our technologies, our potential profitability, and cash flows (b) our growth strategies, (c) expectations from our ongoing research and development activities (d)anticipated trends in the technology industry, (e) our future financing plans and (f) our anticipated needs for working capital. This information may involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the future results, performance, or achievements expressed or implied by any forward-looking statements. These statements may be found under  Managements Discussion and Analysis of Financial Condition and Results of Operations  and  Description of Our Business and Properties , as well as in this Prospectus generally. Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the risks outlined under  Risk Factors  and matters described in this Prospectus generally. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this filing will in fact occur. In addition to the information expressly required to be included in this filing, we will provide such further material information, if any, as may be necessary to make the required statements, in light of the circumstances under which they are made, not misleading. Although forward-looking statements in this report reflect the good faith judgment of our management, forward-looking statements are inherently subject to known and unknown risks, business, economic and other risks and uncertainties that may cause actual results to be materially different from those discussed in these forward-looking statements. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We assume no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, other than as may be required by applicable law or regulation. Readers are urged to carefully review and consider the various disclosures made by us in our reports filed with the Securities and Exchange Commission which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operation and cash flows. If one or more of these risks or uncertainties materialize, or if the underlying assumptions prove incorrect, our actual results may vary materially from those expected or projected. We will have little likelihood of long-term success unless we are able to continue to raise capital from the sale of our securities until, if ever, we generate positive cash flow from operations. 6 Risk Factors Investing in our common stock involves a high degree of risk. Before investing in our common stock you should carefully consider the following risks, together with the financial and other information contained in this Prospectus. If any of the following risks actually occurs, our business, prospects, financial condition and results of operations could be adversely affected. In that case, the trading price of our common stock would likely decline and you may lose all or a part of your investment. RISKS RELATED TO OUR BUSINESS ACTIVITIES We Have Experienced Significant Losses And Expect Losses To Continue For The Foreseeable Future. We have yet to establish any history of profitable operations. We have incurred annual operating losses of $2,961,820 and $2,681,113, respectively, during the fiscal year ended December 31, 2008 and 2007. We incurred an operating loss of $1,195,475 and $1,969,901 for the nine months ended September 30, 2009 and 2008, respectively. As a result, at December 31, 2008, and September 30, 2009 we had an accumulated deficit of, $19,321,616 and $18,659,960, respectively. We have never generated revenue and we do not expect to generate significant revenues from our operations for at least the next three fiscal years. Our profitability will require the successful completion of our development efforts and the subsequent commercialization of our products. No assurances can be given when this will occur or that we will ever be profitable. To Date Most Of Our Operating Losses Have Been Related To Expenditures Related To Our Investor Relations And Branding Program Rather Than To Our Research And Development Program. From inception through September 30, 2009, expenses for our shareholder, investor relations and name branding programs aggregated $4,182,408 or approximately 22.5% of total expenses as compared to total research, development and acquisition expenses during the same period of $2,078,282 or approximately 11% of total expenses. Although we expect to continue to fund our name branding and investor relations program, if we were to continue to expend funds in such a disproportionate manner our ability to fund the acquisition and development of new technologies may be impaired. This in turn would have an adverse affect on our operations and potential profitability. Our Lack Of Diversification May Increase Our Risk. We expect our prime source of revenue, if any, will be derived from the sale of proprietary bioartficial liver devices. If we are unsuccessful in our efforts, our lack of diversification may increase the risk of our business failing; in which event the value of your investment may diminish significantly, if not entirely. We Currently Do Not Have, And May Never Develop, Any Commercialized Products. We are a development stage company and have been engaged primarily in research and development activities and have not generated any revenues to date. There can be no assurance that we will be able to successfully manage the transition to a commercial enterprise. Potential investors should be aware of the problems, delays, expenses and difficulties frequently encountered by an enterprise in the early stage of development, which include unanticipated problems relating to development of proposed products, testing, regulatory compliance, manufacturing, competition, marketing problems and additional costs and expenses that may exceed current estimates. Our proposed products will require significant additional research and testing, and we will need to overcome significant regulatory burdens prior to commercialization. At September 30, 2009, we had working capital of $1,376,475 although we believe that we have sufficient financial resources to sustain our current level of development activities through at least the end of December 31, 2010, any expansion, acceleration or continuation (beyond December 31, 2010) of such activities may require additional capital 7 which may not be available to us, if at all, on terms and conditions that we find acceptable. We cannot currently estimate with accuracy the amount of these funds because it may vary significantly depending on the results of our current development activities, product testing, the cost of filing, prosecuting, defending and enforcing patent claims, the regulatory process, clinical outcomes of trials, manufacturing, marketing and other costs associated with the commercialization of products following receipt of approval from regulatory bodies and other factors. Our efforts may not lead to commercially successful products for a number of reasons, including: · we may not be able to obtain regulatory approvals or the approved indication may be narrower than we seek; · our technologies or products, if any, derived from our research and development efforts may not prove to be safe and effective in clinical trials; · physicians may not receive any reimbursement from third-party payors, or the level of reimbursement may be insufficient to support widespread adoption of any products derived from our research and development efforts; · any products that may be approved may not be accepted in the marketplace by physicians or patients; · we may not have adequate financial or other resources to complete the development and commercialization of products derived from our research and development efforts; · we may not be able to manufacture our products in commercial quantities or at an acceptable cost; and · rapid technological change may make our technologies and products derived from those technologies obsolete. The Success Of Our Development Program Is Uncertain And We Expect To Be Engaged In Development Efforts For A Considerable Period Of Time Before We Will Be In A Position, If Ever, To Develop And Commercialize Products Derived From Our Development Program. We expect to continue our current development program through at least 2010. Development activities, by their nature, preclude definitive statements as to the time required and costs involved in reaching certain objectives. Actual costs may exceed the amounts we have budgetedand actual time may exceed our expectations. If our development requires more funding or time than we anticipate, then we may have to reduce technological development efforts or seek additional financing. There can be no assurance that we will be able to secure any necessary additional financing or that such financing would be available to us on favorable terms. Additional financings could result in substantial dilution to existing stockholders. Even if we are able to fully fund our development program, there is no assurance that, even upon successful completion of our program, we will ever be able to commercialize products, if any, derived from our development efforts or that we will be able to generate any revenues from operations. Our Bioartificial Liver Program Is In The Clinical Development Stage And The Results We Attain May Not Prove To Be Adequate For Purposes of Commercializing Any Products Or Otherwise To Support A Profitable Business Venture. Our bioartificial liver program is in the clinical development stage. The technology had previously successfully passed clinical phase I/II trials and was tested in clinical phase II/III trials. The related Investigational New Drug (IND) Application with the U.S. Food and Drug Administration ( FDA ) was inactivated by the previous sponsor in 2007. We have not yet submitted for reactivation of the IND with the FDA FDA approvals or clearances can take significant time, are expensive and full of uncertainties. There can be no assurances that our program will be successful. The ultimate results of our ongoing development program may 8 demonstrate that the technologies being researched by us may be ineffective, unsafe or unlikely to receive necessary regulatory approvals, if ever. If such results are obtained, we will be unable to create marketable products or generate revenues and we may have to cease operations. Additionally, approved products are subject to continuing FDA requirements relating to quality control and quality assurance, maintenance of records, reporting of adverse events and product recalls, documentation, labeling and promotion of medical products. Compliance with such continued regulatory oversight may prove to be costly and may limit our ability to attain profitable operations. We will require significant further clinical testing, regulatory approvals and significant additional investment before we will be in a position to attempt to commercialize products derived from our development program. We cannot currently estimate with accuracy the amount of these funds because it may vary significantly depending on the results of our current development activities, product testing, the cost of filing, prosecuting, defending and enforcing patent claims, the regulatory process, clinical outcomes of trials, manufacturing, marketing and other costs associated with the commercialization of products following receipt of approval from regulatory bodies and other factors. We Are Subject To Substantial Government Regulation Which Could Materially Adversely Affect Our Business. We have yet to submit new clinical protocols, manufacturing procedures and products for regulatory approval. If any such products are submitted for approval, they must undergo rigorous clinical testing and an extensive regulatory approval process before they can be marketed. We cannot guarantee that regulatory approval will be granted. Many products clinically tested and submitted to FDA have never been approved for marketing. In addition to testing and approval procedures, extensive regulations also govern marketing, manufacturing, distribution, labeling and record-keeping procedures. If we do not comply with applicable regulatory requirements, such violations could result in warning letters, non-approval, suspensions of regulatory approvals, civil penalties and criminal fines, product seizures and recalls, operating restrictions, injunctions and criminal prosecution. Delays in, or rejection of, FDA or other government entity approvals may also adversely affect our business. Such delays or rejection may be encountered due to, among other reasons, government or regulatory delays, lack of efficacy during clinical trials, unforeseen safety issues, slower than expected rate of patient recruitment for clinical trials, inability to follow patients after treatment in clinical trials, inconsistencies between early clinical trial results and results obtained in later clinical trials, varying interpretations of data generated by clinical trials, or changes in regulatory policy during the period of product development in the United States. In the United States more stringent FDA oversight in product clearance and enforcement activities could result in our experiencing longer approval cycles, more uncertainty, greater risk and significantly higher expenses. Even if regulatory approval for any product is granted, this approval may entail limitations on uses for which any such product may be labeled and promoted. It is possible, for example, that we may not receive FDA approval to market products based on our development efforts for broader or different applications or to market updated products that represent extensions of any such product. In addition, we may not receive FDA approval to export any such product in the future, and countries to which products are to be exported may not approve them for import. Any manufacturing facilities would also be subject to continual review and inspection. The FDA has stated publicly that compliance with manufacturing regulations will be scrutinized more strictly. A governmental authority may challenge our compliance with applicable federal, state and foreign regulations. In addition, any discovery of previously unknown problems with any of our research and development efforts or products derived from such research and development, or facilities may result in marketing, sales and manufacturing restrictions, being imposed, as well as possible enforcement actions. From time to time, legislative or regulatory proposals are introduced that could alter the review and approval process relating to our research and development programs and products, if any, derived from such research. It is possible that the FDA will issue additional regulations further restricting the sale of our products, if any, derived from our research and development efforts. Any change in legislation or regulations that govern the review and approval process relating to could make it more difficult and costly to obtain approval, or to produce, market, and distribute such products, if any, derived from our research and development efforts, even if approved. Please refer to Description of Our Business and 9 Properties-Government Regulation .  We May Be Liable For Contamination Or Other Harm Caused By Materials That We Handle, And Changes In Environmental Regulations Could Cause Us To Incur Additional Expense. Our development and manufacturing program does not generally involve the handling of potentially harmful biological materials or hazardous materials, but it may occasionally do so. If violations of environmental, health and safety laws occur, we could be held liable for damages, penalties and costs of remedial actions. These expenses or this liability could have a significant negative impact on our business, financial condition and results of operations. We may violate environmental, health and safety laws in the future as a result of human error, equipment failure or other causes. Environmental laws could become more stringent over time, imposing greater compliance costs and increasing risks and penalties associated with violations. We may be subject to potentially conflicting and changing regulatory agendas of political, business and environmental groups. Changes to or restrictions on permitting requirements or processes, hazardous or biological material storage or handling might require an unplanned capital investment or relocation. Failure to comply with new or existing laws or regulations could harm our business, financial condition and results of operations. Even If We Were To Secure Regulatory Approval In The Future For Any Product Derived From Our Ongoing Development Efforts, We May Rely On Third Parties For Certain Services. Our ability to achieve profitability is dependent in part on ultimately obtaining regulatory approvals for products, if any, which are derived from our development efforts, and then entering into agreements for the commercialization of any such products. There can be no assurance that such regulatory approvals will be obtained or such agreements will be entered into. The failure to obtain any such necessary regulatory approvals or to enter into any such necessary agreements could delay or prevent us from achieving profitability and would have a material adverse effect on the business, financial position and results of our operations. Further, there can be no assurance that our operations will become profitable even if products, if any, which are derived from our research and development efforts, are commercialized. If FDA and other approvals are ultimately obtained with respect to any product submitted by us in the future for approval, we may rely to market and sell any such product through distribution, co-marketing, co-promotion or sublicensing arrangements with third parties. To date, we have no such agreements. To the extent that we enter into distribution, co-marketing, co-promotion or sublicensing arrangements for the marketing and sale of any such products, any revenues received by us will be dependent on the efforts of third parties. If any of such parties were to breach or terminate their agreement with us or otherwise fail to conduct marketing activities successfully, and in a timely manner, the commercialization of products, if any, derived from our ongoing development efforts would be delayed or terminated. We May Not Be Able To Attract And Retain Qualified Personnel Either As Employees Or As Consultants; Without Such Personnel, We May Not Be Successful In Commercializing The Results Of Our Ongoing Research And Development Efforts. Competition for qualified employees among companies in the biotechnology industry is intense. Our future success depends upon our ability to attract, retain and motivate highly skilled employees. In order to successfully commercialize the results of our ongoing research and development efforts or products, if any, derived from our research program we must substantially expand our personnel, particularly in the areas of clinical trial management, regulatory affairs, business development and marketing. There can be no assurance that we will be successful in hiring or retaining qualified personnel. Managing the integration of new personnel and our growth generally could pose significant risks to our development and progress. Attracting desirable employees will require us to offer competitive compensation packages. The addition of such personnel may result in significant changes in our utilization of cash resources and our anticipated technology development schedule. We Expect To Operate In A Highly Competitive Market; We May Face Competition From Large, Well-Established Companies With Significant Resources; And We May Not Be Able To Compete Effectively. Our commercial success will depend on our ability to compete effectively in product development areas such as, but not limited to, safety, efficacy, ease of use, patient or customer compliance, price, and marketing and distribution. 10 There can be no assurance that competitors will not succeed in developing products that are more effective than any products derived from our development efforts or that would render such products obsolete and non-competitive. The biotechnology industry is characterized by intense competition, rapid product development and technological change. Most of the competition that we encounter will come from companies, research institutions and universities who are researching and developing technologies and potential products similar to or competitive with our own. These companies enjoy numerous competitive advantages over us, including: significantly greater brand name recognition; established relations with healthcare professionals, customers and third-party payors; established distribution networks; additional lines of products, and the ability to offer rebates, higher discounts or incentives to gain a competitive advantage; greater experience in conducting research and development, manufacturing, clinical trials, obtaining regulatory approval for products, and marketing approved products; and greater financial and human resources for product development, sales and marketing, and patent litigation. As a result, we may not be able to compete effectively against these companies or their products. We May Be Exposed To Product Liability Claims For Which We Currently Do Not Have Any Insurance Coverage. Because our activities involve the developing and clinical testing of new technologies; and in the future we may be involved either directly or indirectly in the manufacturing and distribution of products, if any, derived from our development efforts, we may be exposed to the financial risk of liability claims in the event that the use of any such product results in personal injury, misdiagnosis or death. We may be subject to claims against us even if the apparent injury is due to the actions of others. There can be no assurance that we will not experience losses due to product liability claims in the future, or that adequate insurance will be available in sufficient amounts, at an acceptable cost, or at all. A product liability claim, product recall or other claim, or claims for uninsured liabilities or in excess of insured liabilities, may have a material adverse effect on our business, financial condition and results of operations. These liabilities could prevent or interfere with our product commercialization efforts. Defending a suit, regardless of merit, could be costly, could divert management attention and might result in adverse publicity, which could result in the withdrawal of, or inability to recruit, clinical trial volunteers, or result in reduced acceptance of products derived from our research and development activities in the market. Currently we do not carry any insurance but we may be required to obtain adequate insurance in order to pursue development and clinical trials of our technology. If a claim against us results in a large monetary judgment, which we cannot pay, we may have to cease operations. Failure To Obtain Third Party Reimbursement For Products Derived From Our Development Efforts Could Limit Our Revenue. In the United States, success in obtaining payment for a new product from third parties, such as insurers, depends greatly on the ability to present data which demonstrates positive outcomes and reduced utilization of other products or services, as well as cost data which shows that treatment costs using the new product are equal to or less than what is currently covered for other products. If we are unable to obtain favorable third party reimbursement and patients are unwilling or unable to pay for such products or services out-of-pocket, it could limit our revenue and harm our business. 11 Our Operations May Be Adversely Affected Because Our Current Management Consists Of Persons Providing Interim Executive Services To Us On A Limited Contract Basis. We currently rely upon the services of our management, which provide services to us on a limited contract basis, and as a result we may not be able to fully implement our business strategy; failure to do so would have a materially adverse impact on our future prospects. Moreover, our officers and directors may also be officers, directors and employees of other companies, and we may have to compete with such other companies for their time, attention and efforts. RISKS RELATED TO THE OFFERING AND OWNERSHIP OF OUR SECURITIES Our Stock Price Historically Has Been Volatile And May Continue To Be Volatile. The market price of our common stock has been and is expected to continue to be highly volatile. Factors, many of which are beyond our control, include, in addition to other risk factors described in this section, the announcements of technological innovations by us or other companies, regulatory matters, new or existing products or procedures, concerns about our financial position, operating results, litigation, government regulation, developments or disputes relating to agreements, patents or proprietary rights, and general economic, industry and market conditions may have a significant impact on the market price of our stock. In addition, the future sales of shares of common stock by our stockholders, including, but not limited to the Selling Stockholders pursuant to this Prospectus, the holders of our other outstanding warrants and options and us, could have an adverse dilutive effect on our outstanding shares and the market price of such shares. The trading price of our common stock has, from time to time, fluctuated widely and in the future may be subject to similar fluctuations. The trading price may be affected by a number of factors including the risk factors set forth herein, as well as our operating results, financial condition, general economic conditions, market demand for our common stock, and various other events or factors both in and out of our control. In addition, the sale of our common stock into the public market upon the effectiveness of this registration statement could put downward pressure on the trading price of our common stock. In recent years, broad stock market indices, in general, and smaller capitalization companies, in particular, have experienced substantial price fluctuations. In a volatile market, we may experience wide fluctuations in the market price of our common stock. These fluctuations may have a negative effect on the market price of our common stock. To the extent our stock price fluctuates and/or remains low, it could cause you to lose some or all of your investment and impair our ability to raise capital through the offering of additional equity securities. Our Common Stock Is A "Penny Stock" And Because "Penny Stock Rules Will Apply, You May Find It Difficult To Sell The Shares Of Our Common Stock You Acquired In This Offering. Our common stock is a penny stock as that term is defined under Rule 3a51-1 of the Securities Exchange Act of 1934. Generally, a "penny stock" is a common stock that is not listed on a securities exchange and trades for less than $5.00 a share. Prices often are not available to buyers and sellers and the market may be very limited. Penny stocks in start-up companies are among the riskiest equity investments. Broker-dealers who sell penny stocks must provide purchasers of these stocks with a standardized risk-disclosure document prepared by the U.S. Securities & Exchange Commission. The document provides information about penny stocks and the nature and level of risks involved in investing in the penny stock market. A broker must also give a purchaser, orally or in writing, bid and offer quotations and information regarding broker and salesperson compensation, make a written determination that the penny stock is a suitable investment for the purchaser, and obtain the purchaser's written agreement to the purchase. Many brokers choose not to participate in penny stock transactions. Because of the penny stock rules, there is less trading activity in penny stock and you are likely to have difficulty selling your shares. 12 The Value And Transferability Of Your Shares May Be Adversely Impacted By The Limited Trading Market For Our Stock On The OTCBB, Which Is A Quotation System, Not An Issuer Listing Service, Market Or Exchange. Because Buying And Selling Stock On The OTCBB Is Not As Efficient As Buying And Selling Stock Through An Exchange, It May Be Difficult For You To Sell Your Shares Or You May Not Be Able To Sell Your Shares For An Optimum Trading Price. The OTCBB is a regulated quotation service that displays real-time quotes, last sale prices and volume limitations in over-the-counter securities.Because trades and quotations on the OTCBB involve a manual process, the market information for such securities cannot be guaranteed. In addition, quote information, or even firm quotes, may not be available. The manual execution process may delay order processing and intervening price fluctuations may result in the failure of a limit order to execute or the execution of a market order at a significantly different price. Execution of trades, execution reporting and the delivery of legal trade confirmations may be delayed significantly. Consequently, one may not be able to sell shares of our common stock at the optimum trading prices. When fewer shares of a security are being traded on the OTCBB, volatility of prices may increase and price movement may outpace the ability to deliver accurate quote information. Lower trading volumes in a security may result in a lower likelihood of an individuals orders being executed, and current prices may differ significantly from the price one was quoted by the OTCBB at the time of the order entry. Orders for OTCBB securities may not be canceled or edited like orders for other securities. All requests to change or cancel an order must be submitted to, received and processed by the OTCBB. Due to the manual order processing involved in handling OTC Bulletin Board trades, order processing and reporting may be delayed, and an individual may not be able to cancel or edit his order. Consequently, one may not be able to sell shares of common stock at the optimum trading prices. The dealers spread (the difference between the bid and ask prices) may be large and may result in substantial losses to the seller of securities on the OTCBB if the common stock or other security must be sold immediately. Further, purchasers of securities on the OTCBB may not have a bid price for securities bought and sold through the OTCBB. Due to the foregoing, demand for securities that are traded through the OTCBB may be decreased or eliminated. We have a large number of restricted shares outstanding, a portion of which may be sold under rule 144 which may reduce the market price of our shares. As of the date of this Prospectus, we have outstanding 101,494,154 shares of our common stock. Of these shares, 70,701,236 shares are "restricted" securities, within the meaning of Rule 144 under the Securities Act, and may not be sold in the absence of registration under the Securities Act, unless an exemption from registration is available, including the exemption provided by Rule 144. Of these approximately 34,282,706 shares are held by persons who may be deemed affiliates. In general, subject to the satisfaction of certain conditions, Rule 144 permits a person who presently is not and who has not been an affiliate of ours for at least three months immediately preceding the sale and who has beneficially owned the shares of common stock for at least six months to sell such shares without regard to any of the volume limitations described above. Assuming that all of the relevant criteria of Rule 144 is satisfied by both the shareholders owning the restricted shares and ourselves this provision applies to the to the 12,989,830 Unit Shares issued in connection with the Private Placement. After one year non-affiliates may sell without any restrictions under Rule 144. Under Rule 144, subject to the satisfaction of certain other conditions, a person deemed to be one of our affiliates, who has beneficially owned restricted shares of our common stock for at least one year is permitted to sell in a brokerage transaction, within any three-month period, a number of shares that does not exceed the greater of 1% of the total number of outstanding shares of the same class, or, if our common stock is quoted on a stock exchange, the average weekly trading volume during the four calendar weeks preceding the sale, if greater. The possibility that substantial amounts of our common stock may be sold under Rule 144 into the public market may adversely affect prevailing market prices for the common stock and could impair our ability to raise capital in the future through the sale of equity securities. Please refer to  Description of Securities- Shares Eligible For Resale. 13 Cost Of Compliance With Changing Regulation Of Corporate Governance And Public Disclosure Has And Will Continue To Result In Additional Expense. Keeping abreast of, and in compliance with, changing laws, regulations and standards relating to corporate governance and public disclosure, including the Sarbanes-Oxley Act of 2002, new SEC regulations and, in the event we are ever approved for listing on either NASDAQ or a registered exchange, NASDAQ and stock exchange rules, has required an increased amount of management attention and external resources. We intend to continue to invest all reasonably necessary resources to comply with evolving standards, which may result in increased general and administrative expenses and a diversion of management time and attention from revenue-generating activities to compliance activities. We Do Not Intend To Pay Dividends For The Foreseeable Future. We currently intend to retain future earnings, if any, to support the development and expansion of our business and do not anticipate paying cash dividends in the foreseeable future. Our payment of any future dividends will be at the discretion of our board of directors after taking into account various factors, including but not limited to our financial condition, operating results, cash needs, growth plans and the terms of any credit agreements that we may be a party to at the time. Accordingly, investors must rely on sales of their common stock after price appreciation, which may never occur, as the only way to realize their investment. Investors seeking cash dividends should not purchase the units offered by us pursuant to this Prospectus. FINRA Sales Practice Requirements May Also Limit A Stockholders Ability To Buy And Sell Our Stock. In addition to the penny stock rules describedabove the FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customers financial status, tax status, investment objectives and other information. Under interpretations of these rules, the FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. May 2008 Financing On May 23, 2008, we consummated the sale of an aggregate of 10,660,705 shares of our common stock and Series C Warrants to purchase up to an additional 10,660,705 shares of our common stock at a per share purchase price of $0.55 for an aggregate purchase price of $4,530,800 pursuant to the terms of a Subscription Agreement effective as of May 23, 2008 with certain Investors who are signatories to the Subscription Agreement. The Units were offered and sold to 12 accredited investors (the  Investors ) as defined in Regulation D as promulgated under the Securities Act of 1933, as amended (the  Securities Act ). The securities that were issued to the Investors in the Private Placement were not registered under the Securities Act, and may not be offered or sold in the United States absent registration or an applicable exemption from the registration requirements of the Securities Act. In connection with the Subscriptions Agreement we entered into a Registration Rights Agreement dated May 23, 2008 with the Investors. Pursuant to the terms of the Registration Rights Agreement, we have agreed to register the resale of the Private Placement Shares and the Warrant Shares on a registration statement to be filed by us with the United States Securities and Exchange Commission (the  SEC) under the Securities Act of 1933, as amended. We agreed to use our commercially reasonable efforts to file the registration statement with the SEC within 90 days after May 23, 2008, to cause such registration statement to be declared effective by the SEC within the earlier of 90 days after May 23, 2008 (or, in the event, of a full review by the SEC, 180 days after May 23, 2008) or the 5 th business day following the date on which we are notified by the SEC that the SEC will not review the registration statement or that 14 the SEC has no further comments on the registration statement and to cause such registration statement to remain effective for the required registration period. The Registration Rights Agreement does not provide for any penalties in the event we do not meet the aforesaid target dates. We were required to file, within 90 days (the  Filing Date ) of the May 23, 2008 (the  Closing Date ), a Registration Statement (the  Registration Statement ) to register the resale of the Unit Shares and the shares issuable upon the exercise of the Series C Warrants. The Registration Rights Agreement does not contain any provision for damages or penalties in the event we did not file within the prescribed period. Pursuant to the terms of the Registration Rights Agreement, we were obligated to use commercially reasonable best efforts to keep the Registration Statement continuously effective under the Securities Act until all of the Unit Shares and the Series C Warrant Shares have been sold, or may be sold without volume restrictions pursuant to Rule 144 or any successor rule. Since the Unit Shares may now be sold by the Selling Stockholders pursuant to Rule 144 without volume restrictions, we have included only the shares issuable upon exercise of the Series C Warrant Shares in the Registration Statement. The Series C Warrants were exercisable for a period of two years at an initial exercise price of $0.55 per share; beginning on May 23, 2008 and expiring on May 23, 2010. On September 30, 2008, we voluntarily agreed to reduce the exercise price of the Series C Warrants to $0.34 per share in contemplation of the acquisition of the HepatAssist Related Assets from Arbios. The Series C Warrants by their terms provided that the number of shares issuable upon exercise of the Warrants and the exercise price of the Series C Warrants are adjustable in the event of stock splits, combinations and reclassifications, but not in the event of the issuance by us of additional securities, unless such issuance is at a price per share which is less than the then applicable exercise price of the warrants, in which event then the exercise price shall be reduced and only reduced to equal lower issuance price and the number of shares issuable upon exercise thereof shall be increased such that the aggregate exercise price payable thereunder, after taking into account the decrease in the exercise price, shall be equal to the aggregate exercise price prior to such adjustment. Subsequently, pursuant to the terms of the Warrant Exchange/Exercise Agreement we issued 3,492,505 shares (which are not part of this registration statement) of restricted stock in exchange for 6,985,010 Series C Warrants and issued an aggregate of 6,004,824 shares in connection with the exercise of the balance of the Series C Warrants at a price of $0.10 per share. We received aggregate proceeds of $600,482 from the exercise of the Series C Warrants. By consummating the Warrant Exchange/Exercise Agreement we believe that in addition to the benefit of financing cash flows from our receipt of the $600,482 from the exercise of the warrants, we have enhanced our ability to seek additional financings by having eliminated the adverse consequences of the application of the anti-dilution provisions of the Series C Warrants in the event of any subsequent financing. Currently, there are no Series C Warrants issued and outstanding. In addition, under the terms of the Warrant Exchange/Exercise Agreement we are required to maintain the registration statement of which this Prospectus is part effective for only six months following the effective date of the registration statement. Pursuant to the Subscription Agreement and the Registration Rights Agreement, we and the investor parties have made other covenants and representations and warranties regarding matters that are customarily included in financings of this nature. In connection with the private placement, the agent was due a sales commission equal to $90,828 or two (2%) percent of the gross proceeds, which it elected to receive in the form of 213,713 Units. In addition, the Company issued an aggregate of 50,000 Units, in payment of legal fees in the amount of $21,250. These Units were otherwise issued on the same terms and conditions as the Units sold in the Private Placement. Loan Conversion Simultaneously with the completion of the Private Placement, we and Mr. Harmel S. Rayat, our former Chief Financial Officer, Director and Controlling Shareholder, entered into an agreement pursuant to which Mr. Rayat (i) converted the entire outstanding principal amount ($877,800) of his Loan to the Company into an aggregate of 2,065,412 Units, each Unit consisting of one share of our common stock and one Series C Warrant, at a conversion price of $0.425 15 per Unit and (ii) agreed to accept $150,000 in full payment and satisfaction of the accrued and unpaid interest on the Loan in the amount of $249,945. The securities issued to Mr. Rayat are restricted securities as that term is defined in Regulation D, as promulgated pursuant to the Securities Act of 1933, as amended. ASSET ACQUISITION On October 3, 2008, the Company entered into and consummated the transactions contemplated by the Asset Purchase Agreement (the  Purchase Agreement ) between us and Arbios Systems, Inc. The purchase price of the acquired assets consisted of: $450,000 in cash, of which $250,000 was paid at the closing and the payment of $200,000 was deferred for up to 18 months (the  Deferred Cash Purchase Price ); and a Series D Stock Purchase Warrant to purchase up to 750,000 shares of the Companys common stock at an exercise price of $0.35 per share for a period of 5 years. The Deferred Cash Purchase Price of $200,000 was due and payable on the earlier of (i) the date on which we consummate one or more debt or equity financings in which the gross proceeds received in the aggregate equal or exceed $4,000,000, or (ii) the eighteen month anniversary of the closing date. We acquired the HepatAssist Related Assets (relating to the pig cell based liver device technology that was being developed by Arbios). The acquired assets relate to the bioartificial liver device formerly known as HepatAssist. HepatAssist was evaluated in the largest-ever phase II/III clinical study (prospective randomized trial involving over 170 patients) to test safety and efficacy of a bioartificial liver assist device. The clinical data was published in 2004. The Acquired Assets (as defined in the Purchase Agreement) include: over 12 patents and patent licenses; miscellaneous scientific equipment; FDA Investigative New Drug (IND) application, including orphan drug and fast track designation; phase I and phase II/III clinical protocols and clinical data; and standard operating procedures for manufacturing and quality control. The issuance ofthe Series D Warrant was deemed to be exempt from registration under the Securities Act of 1933, as amended (the  Securities Act ) in reliance on Section 4(2) of the Securities Act in that the issuance did not involve a public offering. We granted Arbios certain registration rights, as more fully set forth in the Registration Rights Agreement dated October 3, 2008 between us and Arbios, with respect to the shares of our common stock issuable upon exercise of the Series D warrant. Pursuant to the Registration Rights Agreement, if we have not filed with, and have declared effective by, the Securities and Exchange Commission, a registration statement within nine months of October 3, 2008, Arbios, to the extent applicable, will be entitled to utilize the cashless exercise provisions of the Series D Warrant. Because of our subsequent repurchase of the Series D Warrant, our obligation to register the underlying shares has terminated. Please refer to Warrant Repurchase Agreement below . Warrant Repurchase Agreement On April 22, 2009, we consummated the transactions contemplated by a Warrant Repurchase Agreement between us and Arbios. Pursuant to the Repurchase Agreement, we repurchased the Series D stock purchase warrant previously issued to Arbios as partial consideration pursuant to the Asset Purchase Agreement. In consideration thereof we accelerated payment of the Deferred Cash Purchase Price to April 22, 2009. Use Of Proceeds This Prospectus relates to the resale of certain shares of our common stock that may be offered and sold from time to time by the Selling Stockholders. We will not receive any proceeds from the sale of shares of common stock in this offering. However, we received proceeds from the exercise, of Series C Warrants and we will use such proceeds for working capital purposes. 16 Market Price Of And Dividends On Our Common Stock And Related Stockholder Matters Market Information Our common stock trades on the Over-the-Counter Bulletin Board under the trading symbol  HPLF . The OTCBB is a regulated quotation service that displays real-time quotes, last-sale prices, and volume information in over-the-counter (OTC) equity securities. The OTCBB is a quotation medium for subscribing members, not an issuer listing service, and should not be confused with The NASDAQ Stock Market
